[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13826                ELEVENTH CIRCUIT
                                                             MAY 17, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                   D. C. Docket No. 97-00036-CR-4-RH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

EDWARD TAYLOR,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (May 17, 2010)



Before BLACK, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Edward Taylor appeals the district court's denial of his motion for a sentence

reduction, filed pursuant to 18 U.S.C. § 3582(c)(2). Taylor challenges the district

court’s finding he was accountable for more than 4.5 kilograms of crack cocaine,

making him ineligible for a §3582(c)(2) reduction. After review, we vacate and

remand.

      In the § 3582(c)(2) context,"we review de novo the district court's legal

conclusions regarding the scope of its authority under the Sentencing Guidelines."

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002). A § 3582(c)(2)

motion to reduce sentence does not provide the basis for de novo resentencing, and

the district court must maintain "all original sentencing determinations" apart from

the original Guidelines range. United States v. Bravo, 203 F.3d 778, 781 (11th Cir.

2000). Accordingly, a district court must leave intact its previous factual decisions

from the sentencing hearing, including drug quantity calculations, when deciding

whether to reduce a defendant's sentence under § 3582. United States v. Cothran,

106 F.3d 1560, 1563 (11th Cir. 1997).

      Amendment 706 reduces from 38 to 36 the base offense level for offenses

that involved more than 1.5, but fewer than 4.5, kilograms of cocaine base, but it

does not reduce the offense level for offenses involving more than 4.5 kilograms.

See U.S.S.G. App. C, amends. 706, 711, 713 (Supp. Mar. 3, 2008); U.S.S.G.



                                          2
§ 2D1.1(c)(1). In United States v. Davis, 587 F.3d 1300 (11th Cir. 2009), the

sentencing court expressly found only that Davis was responsible for more than 1.5

kilograms of crack cocaine, but the PSI stated Davis was responsible for at least 8

kilograms. Id. at 1303-04. Because Davis did not object to the PSI's finding, and

the sentencing court adopted the PSI's facts, Davis was ineligible for a § 3582

reduction. Id.

      The sentencing court found Taylor was responsible for an amount of crack

cocaine that "exceeds 1.5 kilograms" but, unlike in Davis, Taylor objected to the

PSI’s description of the amount of drugs attributed to him and the district court did

not adopt the PSI's finding as to a larger drug quantity. Further, although the

sentencing court referred to various cocaine transactions in its findings, only the

court's references to "a one-kilogram transaction . . . where the cocaine was cooked

at Mr. Taylor's house," and "testimony about cooking crack cocaine in Mr. Taylor's

presence at least one time, involving half a kilogram," identified any specific

quantity of crack cocaine. Thus, the sentencing court's additional factual findings

do not reflect a finding that Taylor was accountable for more than 4.5 kilograms of

crack cocaine. Because the district court was prohibited from making a new drug

quantity finding in the instant § 3582(c)(2) proceeding, the district court erred by

concluding that Taylor was ineligible for relief. Thus, we vacate the denial order



                                           3
and remand the case for the district court to exercise its discretion under

§ 3582(c)(2).

      VACATED AND REMANDED.




                                           4